ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Homeland Contracting Corp.                   )      ASBCA No. 60330
                                             )
Under Contract No. FA4800-12-D-0004          )

APPEARANCE FOR THE APPELLANT:                       Herman N. Braude, Esq.
                                                     Braude Law Group, P .C.
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Phillip E. Reiman, Esq.
                                                    Capt Ryan P. Payne, USAF
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: 5 June 2017




      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60330, Appeal of Homeland
Contracting Corp., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals